DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17, 23, 25, 27, 30-32, and 34-35 have been amended.  Claims 1-16 are canceled.  Claims 17-35 are pending in the instant application.  Claims 32, 34, and 35 are withdrawn by Applicant as non-elected subject matter from further consideration.  Claims 17-31, and 33 are under examination on the merits. 

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/FR2017/052348, filed September 5, 2017, which claims priority to French Patent No. 1658337 filed September 8, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 06/13/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The submission of claims by Applicants’ representative Pei Che Soon on 12/30/2020 has been entered.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 17-31 and 33) in the reply filed on 12/30/2020 is acknowledged.  Applicant’s traverse is on the ground that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims; and thus the FINAL.   Since Applicant has withdrawn claims 32, 34, and 35 from further consideration as non-elected subject matter, claims 17-31, and 33 are under examination on the merits. 

Claim Objection
Claim 17 is objected to because of the following informalities:  the term “chain” in the phrase “a linear or branched, saturated or unsaturated chain” of the definition R” should be specifically defined as “hydrocarbon-based chain” in light of the specification, and the definition of “group X” in the same claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 22 defines the fumed silica compound has a pH of between 3 and concentration of the fumed silica compound in the aqueous phrase. It is well-known to one skilled in the art that pH of a chemical compound in an aqueous phrase depends on the concentration of the compound.  Without specifying the concentration of the fumed silica compound in the aqueous phrase, the limitation of pH of the fumed silica compound is indefinite.  	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 3 and 4 contain the phrases “a concentration of at least about 1 uM” and “a concentration of between about 1 uM and 3uM” in the prion infected cells, tissues or organs.  However, it is not clear what the term “concentration" refers to.  Is it a concentration of the compound of AR-12, or a concentration of prions? The examiner interprets it as “a concentration of the compound of AR-12”.  To overcome the rejection, Applicants need to make a statement for the record of the term “concentration” stands for.   Claims 9 and 10 are rejected for the same reason.    

Claims 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 24 depends on claim 17 and limit the fumed silica compound is a fumed silica.  However, the term fumed silica compound” is interpreted as “fumed silica” because fumed silica is a compound.   Therefore, claim 24 fails to further limit claim 17.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0056669 (“the `669 publication”) in view of US2017/0356136 (“the `136 publication”) having effective filing date June 17, 2016 from U.S. Provisional Application 62/349,875 (“the `875 application”), US2013/0041075 (“the `075 publication”), U.S. Patent No. 7,918,930 (“the `930 patent”), and Amiri et al.  Colloids and Surfaces A: Physicochem. Eng. Aspects, (2009), p43-54.
Applicant’s claim 17 is drawn to a bitumen pellet comprising a core and a coating layer that comprises at least one fumed silica compound, wherein the core comprises at least one bitumen base and at least one chemical additive chosen from the group consisting of: (a) a compound of general formula (I) Ar1-R-Ar2, wherein Ar1 and Ar2 represent, independently of each other, a benzene nucleus or a system of fused aromatic nuclei of 6 to 20 carbon atoms, substituted with at least one hydroxyl group, and R represents an optionally substituted divalent radical, the main chain of which comprises from 6 to 20 carbon atoms and at least one group R-(NH)nCONH-(X)m-NHCO(NH)n-R’ wherein the groups R and R', which are identical or different, contain a saturated or unsaturated, linear, branched or cyclic hydrocarbon-based chain, comprising from 1 to 22 carbon atoms, which is optionally substituted, and optionally comprising heteroatoms, rings and/or heterocycles, the group X contains a saturated or unsaturated, linear, cyclic or branched hydrocarbon-based chain, comprising from 1 to 22 carbon atoms, which is optionally substituted, and optionally comprising heteroatoms, rings and/or heterocycles, and n and m are integers having a value of 0 or 1, independently of each other; and (c) a compound of general formula (V) R”-(COOH)Z, wherein R” represents a linear or branched, saturated or unsaturated hydrocarbon-based chain comprising from 4 to 68 carbon atoms, and z is an integer in a range of from 2 to 4.

Determination of the scope and content of the prior art (MPEP §2141.01)
The ` 669 publication discloses a storage-stable asphalt paving pellet (1)
    PNG
    media_image1.png
    465
    534
    media_image1.png
    Greyscale
, comprising: a core (3) comprising: ground tire rubber from about 15% to about 30% by weight of the core; and pavement grade asphalt from about 85% to about 70% by weight of the core; and a shell (2) coating the core such that the pellet has a maximum dimension of about 1/16 inch to about 2 inches, the shell comprising a water-resistant polymer or wax or fines, see claim 1.  In addition, the ` 669 publication discloses the pellet further comprises one or more of the following: rock and/or mineral fines; an additional bituminous binder; a non-bituminous binder; a structural additive; a colorant; a salt; or a rheology-modifier, wherein the non-bituminous binder is selected from the group of hydrophobic binders, cellulosic binders, hydrophilic binders, organic binders, natural polymer binders, lignin and/or 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between the bitumen pellet of Applicant’s claim 17 and the storage-stable asphalt (i.e. bitumen) paving pellet of the `669 publication are that the prior art does not teach: 1) the coating layer of the pellet comprises at least one fumed silica, and 2) the core of the pellet comprises at least one chemical additive of formula (I), (II), or (V).

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 17, 24, and 33 would have been obvious over the `669 publication because the `136 publication discloses a coating membrane for asphalt pavement comprises at least one of fumed silica, see claim 2 and Abstract.   In addition, the `136 publication teaches the fumed silica functions as fillers and impart resistance to flow immediately after application and give a non-tacky character to the composition that prevents pick-up by construction and non-construction equipment before paving is complete, see [0042].  These disclosures were also disclosed in the provisional application priority document, see claim 2, Abstract, and paragraph [0028] of the `875 application.  
In terms of the difference of the core of the pellet comprises at least one chemical additive of formula (II), or (V), the `075 publication discloses a bitumen composition comprises an additive of formula (II) R-(NH)nCONH-(X)m-NHCO(NH)n-R’ of Irganox MD1024 sold by Ciba,  or an additive of formula (V) R”-(COOH)Z of Sebacic acid see [0150-0154] and TABLE 1 of [0157].   
In terms of the difference of the core of the pellet comprises at least one chemical additive of formula (I), the `930 patent discloses a bitumen composition comprises an additive of formula (I) Ar1-R-Ar2, see Abstract,  claim 7, and Examples 1-3.   
 fumed silica as fillers and impart resistance to flow and give a non-tacky character to the composition that prevents pick-up by construction and non-construction equipment before paving is complete; and included at least one chemical additive of formula (II), or (V) in the core of the pellet to make an improved storage-stable asphalt paving pellet based on the teaching and/or suggesting by the `930 patent or the `669 publication for the same application of making bitumen pellet for pavement. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In terms of claims 18-21, the `136 publication teaches a coating membrane for asphalt pavement comprises at least one of fumed silica, but is silence on the specific surface area and mean particle size.  However, it is well-known to one ordinary skilled in the art that fumed silica compound has a specific surface area of 50–600 m2/g, and primary particle size is 5–50 nm, see Wikipedia “Fumed silica”, and the references cited thereof.  Therefore, the physical properties of claims 18-21 is not novel limitations, but physical properties well-known to one ordinary skilled in the art.  Therefore, they are obvious variations from the prior art teaching. 

However, it is well-known to one ordinary skilled in the art that a suspension of a fumed silica has a pH of between 3 and 10, see Amiri et al. with a specific example of 1 vol% Aerosil 200 at pH 8.5, see Fig. 5 at page 47.  
In terms of claim 23, the carbon content of between 0.1% and 10% of fumed silica is well-known to one skilled in the art.  The most common commercial fumed silica AEROSIL® RA200H is 2.0-4.0%.  
In terms of claims 25 and 26, the `136 publication teaches a coating membrane for asphalt pavement comprises at least one of fumed silica, but is silence on the fumed silica is chosen from a hydrophilic fumed silica compound, a hydrophobic fumed silica compound, and mixtures thereof.  However, it is well-known to one ordinary skilled in the art that fumed silica compound may be a hydrophobic fumed silica compound (see Wikipedia “Fumed silica”), and a hydrophilic fumed silica such as commercial AEROSIL®200. Therefore, it is not inventive variations.
In terms of claim 27, the ` 669 publication teaches the shell (i.e. coating layer) can include fines, which are anticaking compound, see Abstract.
In terms of claims 28 and 29, the ` 930 patent teaches the bitumen base has a need penetrability measured at 25 °C according to standard EN 1426 of from 5 to 330 1/10 mm, see TABLEs 2-4.
In terms of claims 30 and 31, the claims define the pellet stability on transportation or storage or handling at a temperature ranging up to 100°C for a period of greater than or equal to 2 or 3 months.  The ` 669 publication discloses a storage-stable asphalt paving pellet and the asphalt pellet configurations can be form-stable for longer than about 6 months or longer than about 12 months, see [0044].  More importantly, when the claimed the pellet would have been obvious over the combined prior art as a whole, the physical property of the claimed pellet 

Conclusions
Claims 17-31, and 33 are rejected.
Claims 32, 34, and 35 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731